Title: To James Madison from David Mead, 29 August 1812
From: Mead, David
To: Madison, James


Sir,
Erie, Pennya Augt. 29th. 1812
On the evening of the 16th. Inst. I was apprized at Meadville of the Surrender of Detroit with the whole of the army under Brigr. Genl Hull, and that a number of British vessels were hovering on our coast in Sight of this place, in consequence of the Alarming Situation of the frontier of Pennsylvania bordering upon Lake Erie in circumstances so extraordinary I proceeded immediately with a number of volunteers and arrived here on the 17th.
Having Since my arrival collected from various Sources of undoubted Credit the particulars of the Surrender, and the Surprizing nature of these as well as of the event itself leaving doubts whether a full and Correct communication of all the facts and circumstances may have been duly made to you I have deemed it my duty as well towards the United States as on behalf of this frontier to communicate without delay, the information I have obtained on the Subject.
The bearer Capt. Daniel Dobbins is a man of intelligence and good character who may be fully Credited and having been present and made prisoner At the Capture both of Michilimacinac and Detroit is able to communicate all the material details.
Capt. Dobbins was part owner and Commander of the American Schooner Salina, and has lost his Vessel with his Summers labour and is thrown out of employment, by those Captures. It appears by his Statement and papers that after his release under the capitulation of Michilimacinac his vessel was detained at Detroit by order of Genl. Hull from proceeding on his voyage and consequently recaptured with that place.
The Substance of Capt. Dobbins’ Statement Respecting the Siege and Surrender of Detroit is That an inferior force on the part of the enemy was permitted without resistance for two or three days to prepare and complete a battery upon the opposite bank on the Spot from which Genl. Hull had withdrawn. That after a fire from this battery Continued from 4 to 11 PM on the 15th. and from daylight to 6 or 7 oclock on the 16th. upon the town and garrison, although with no other effect than the loss of four men, and Some inconsiderable injury, the enemy effected a landing on our Shore, where resistance ceased, then Marched in close Columns from the place of landing, in the face of our canon and flanked by our troops, Completed the Capitulation, and received possession by 12 oClock the Same day, the Surrender being virtually unconditional Containing as appears not a Single reservation, of which the usages of war Authorised the Surrender in any case.
That the whole force of the captors including indians and Militia was less than one thousand men.
At this place about eight hundred men recently ordered by the Governor are now under arms and expected today. On Yesterday an attack from an Armed brig was hourly expected from about one oclock to Six PM, when She appeared to tow off. About midnight a Communication was received by Bregadier Genl Kelso purporting to be from the Capt. on board, dispatched by his Lieut. Announcing An Armistice between Great Britain and the U. S. The Communications comes however under circumstances questionable and Suspicious the Lieut. as mentioned did not come on Shore nor any belonging to the Vessel, but was handed by the crew of an american boat, which had been taken and released. Nor has any official or Satisfactory information in relation to an armistice been received at this place. Rumours and Conjectures are in Some Currency and the best is hoped for, whatever its general effect may be if true it appears now necessary to the Safety of this place, at which the whole of Genl. Brocks army might assemble with little more difficulty than at Detroit unless, guarded by an efficient force.
For further particulars permit me to refer to the intelligence of the bearer, whom goes to Washington at my request and whose expenses I have to request you will order paid.
The case of Capt. Dobbins appears to be a hard one, he may wish to detail its particulars and to become informed how far he may expect indemnity from Government. I will humbly add that Should there be any vacancy for employing Capt. Dobbins in some active Capacity such as he might accept, I with great confidence recommend him as a man capable trust worthy and highly patriotic—and have the honour to be—Sir, Your Obt. Hume Servt.

David Mead Majr. Genl.16 Division Pennsya Militia

